Citation Nr: 1546479	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to an initial evaluation in excess of 30 percent for tenso vascular cephalea ("headaches with right hand tremor").  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1970 and from May 1984 to September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues of service connection for PTSD and headaches with right hand tremors are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An un-appealed July 2004 Board decision denied service connection for PTSD.  

2.  Since the July 2004 Board decision, evidence that is new which relates to an unestablished fact necessary to substantiate the claims of service connection for PTSD, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim has been received.  


CONCLUSIONS OF LAW

1.  The July 2004 Board decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1104 (2014).

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for PTSD; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material 

The Veteran is seeking to reopen a claim for entitlement to service connection for PTSD that was previously denied in a July 2004 Board decision.  For the reasons that follow, the Board concludes that the prior denial is final, that new and material evidence has not been received, and reopening is not warranted.  

The Veteran first applied for service connection for a nervous condition in September 1992.  The Veteran underwent a VA examination for Mental Disorders in January 1993 and he was diagnosed with dysthymia and substance abuse disorder, alcohol abuse.  He was diagnosed in March 1993 with Major Depression, Moderate.  The RO denied service connection for dysthymia and substance abuse in a December 1994 rating decision.  The RO denied dysthymia as the records were negative for a diagnosis or treatment of a nervous condition and there was no evidence a chronic psychosis manifested to a compensable degree within 1 year of discharge.  The RO denied substance abuse because alcohol abuse was considered the result of the Veteran's willful misconduct and not a disability.  

In January 1996, the Veteran filed a claim for PTSD.  He stated that he had stressors from his active military service during the Gulf War.  In September 1996, the Veteran was afforded another VA examination.  At the time, the examiner noted that the Veteran was not under any psychiatric treatment and that he preferred to go to his general practitioner who has prescribed Prozac and BuSpar.  It was also noted that the Veteran had a psychiatric admission from April 11 to May 4, 1995 with a diagnosis of major depression with psychotic features and PTSD.  The Veteran's examination, completed in October 1996, was performed by a board of three psychiatrists.  At the end of the examination he was diagnosed with dysthymia, alcohol abuse.  It was the unanimous opinion of all the examiners that the Veteran's present symptomatology had no relationship to his activities or his experiences in the Persian Gulf War.  The RO denied the Veteran's claim in a February 1997 rating decision for lack of supporting criteria for a diagnosis of PTSD and lack of nexus that his psychiatric symptomatology was related to active military service.  

In May 1997, the Veteran disagreed with the RO's decision and submitted new evidence in the form of a statement from his doctor, dated May 1997.  However, this note just states that on that day the Veteran was acutely psychotic and recommended hospitalization.  However, it did not confirm a diagnosis of PTSD.  Along with the Veteran's VA-9, he submitted several treatment records containing diagnosis of depression, but no diagnosis of PTSD and none of his psychiatric diagnoses were related back to active service.  During this period, the Social Security Administration granted disability benefits to the Veteran for a psychiatric disability for major depression with psychotic features.  

The RO received treatment notes from the Veteran's private doctor that were for the most part illegible.  However, these treatment notes do include a diagnosis of schizophrenic disorder, paranoid type on May 28, 1997.  In June 2000, the Veteran had a Board hearing.  At this time he reiterated many of the stressors he previously communicated to the RO.  

In September 2000, the claim came before the Board and the appeal was remanded for verification of his claimed stressors and to schedule the Veteran for a VA examination.  

There are several treatment notes from the 1990's that were associated with the file.  The primary diagnosis present is major depressive disorder recurrent, rule out PTSD.  

In July 2004, the Veteran's claim was once again returned to the Board after the requested development had been completed.  The Board denied the Veteran's claim for service connection for PTSD.  The claim was denied because there was insufficient evidence that supported a diagnosis of PTSD based on a verified stressor.  The Board decision is final.  38 C.F.R. § 20.1104.

In April 2010, the Veteran submitted a letter from Dr. Ortiz.  Dr. Ortiz is a licensed medical doctor specializing in pediatrics.  This letters states there is medical evidence diagnosing the Veteran with PTSD in conformance with DSM-IV; credible supporting evidence that the claimed in-service stressor actually occurred, and there is medical evidence of a link between the current symptomatology and the claimed in-service stressor so it is more probably than not that his presenting PTSD and depression that is service connected.  

As further evidence to reopen his claim, the Veteran submitted a letter discussing the stressors he experienced in service.  Many of these stressors were duplicative of stressors discussed in the prior Board decision and included a fellow service member pointing a weapon at him, explosions in the Persian Gulf that shook his tent and seeing service members who were injured in the explosions.

In April 2011, the Veteran was provided with a VA mental health examination and at this time he was not diagnosed with PTSD.  His diagnosis of depressive disorder, NOS was continued.  The examiner stated that the Veteran does not meet any of the DSM-IV criteria for a diagnosis of PTSD.  The Veteran was found with mild occasional insomnia, irritability, depressed mood, sadness, anhedonia, inability to make decision and frustration.  The examiner noted the claimed stressor is not related to the Veteran's fear of hostile military or terrorist activity.  

In April 2010, the Veteran submitted a claim requesting that his previous claim for service connection for PTSD from September 1996 be reopened.  

To reopen a claim that has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The evidence that has been submitted in support of the Veteran's claim includes an April 2010 letter from Dr. Ortiz, statements from the Veteran and a VA examination dated April 2011.  The last final Board decision denied service connection for PTSD due to a lack of a verified stressor.  

Recently, the regulations governing PTSD have been amended, effective July 13, 2010. 75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a claimant is related to the claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the claimant's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the claimant's service. Id.  For claims to reopen a previously denied service connection PTSD claim, new and material evidence will be required as the regulatory amendment is not considered a liberalizing rule under 38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA will accept a veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  VA Training Letter 10-05.  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the veteran's record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity." Id.  

The prior Board decision was clearly predicated on the lack of stressor verification.  He continues to make contentions as to events that happened while he was stationed in the Persian Gulf and assert other service stressors.  The Board will reopen the appellant's claim to afford him a merits consideration of service connection under the new regulatory amendment.


ORDER

The petition to reopen the claims for service connection for PTSD and bipolar disorder is granted.


REMAND

Having reopened the Veteran's claim for PTSD, further development is warranted.  Recent case law indicates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Given the holding in Clemons, the Board has recharacterized the reopened issue to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  Although the Veteran was afforded a VA examination in April 2011 for PTSD, the examination is incomplete.  The examiner diagnosed depressive disorder, but did not provide an opinion as to whether that condition is related to service.  Accordingly, further opinion is necessary.

The Veteran is service connected for headaches with right hand tremors, evaluated as 30 percent disabling.  The Veteran disagreed with the decision stating that he should be evaluated at a higher rating for his headaches and that he should receive a separate evaluation for his hand tremors. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions." Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).  If the Veteran's symptoms are "distinct and separate," then he is entitled to separate disability ratings for the various conditions.  Id.  

In this case, the Veteran has been service connected for headaches with hand tremors.  The Veteran has asserted that he should be evaluated for each disability separately.  Although it seems that the disabilities would have separate and distinct symptoms, the record also suggests that they may be related.  The November 2010 VA examination concluded the Veteran had tenso-vascular cephalea and noted problems associated with the diagnosis included headaches and right hand tremor.  The same examiner also indicated the "right hand tremor etiology to be determined but definitely of no central origin" and reported that there was a non-verified history of "cerebral infarction" two years ago and afterwards the appearance of tremors.  The May 2011 rating decision noted that records from Dr. S.F. indicated the cephalea and tremors are mentioned since 1991 and resolved reasonable doubt to grant both conditions and rated them both under the Diagnostic Code for headaches. 

As such the Board is remanding the claim for the Veteran to be provided VA examinations for his disabilities to determine the current severity of his headache disability and his hand tremors.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Furthermore, the Veteran reported to the examiner that he saw a private neurologist for the hand tremor.  These records have not been associated with the claims file and should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to specify all medical care providers who treated him for the claimed conditions.  Records from the private neurologist should specifically be requested.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file. 

Updated VA treatment records should also be obtained.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disability. Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination render an opinion as to the following: 

Whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed psychiatric disability is causally or etiologically related to any event or incident of service. 

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

3.  The RO/AMC is requested to schedule the Veteran for appropriate VA examinations to address the current severity of his headache disability and his hand tremors.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated clinical testing and studies should be conducted. 

The examiner should provide an opinion as to whether the hand tremors are part of the tenso-vascular cephalea.

The examiner should provide an opinion as to the severity of the tenso-vascular cephalea. 

If possible, the examiner should specifically state what symptoms are related to the hand tremors and what symptoms are related to the headaches.  

4.  Then readjudicate the Veteran's claims in accordance with the rating criteria.  If the Veteran's receives less than the highest evaluation possible for each disability, provide him and his representative a supplemental statement of case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


